DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
Claims 1-25 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a plurality of neural-core structures connected by the inter-chip network, the plurality of neural-core structures to implement a set of neurons that include a first neuron and a second neuron, each neural-core structure within the plurality of neural-core structures including: a memory to store neuron state; and processing circuitry to implement the first neuron to: receive, at a first time, a first spike from the second neuron; produce a second spike at a second time after the first time; receive, at a third time after the second time, a third spike from the second neuron, the third spike being a replay of the first spike with a defined time offset; and perform long term potentiation (LTP) for the first spike using the third spike.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 17 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the machine readable medium, wherein receiving, at a first neuron at a first time, a first spike from a second neuron; producing, at the first neuron, a second spike at a second time after the first time; receiving, at the first neuron at a third time after the second time, a third spike from the second neuron, the third spike being a replay of the first spike with a defined time offset; and performing, by the first neuron, long term potentiation (LTP) for the first spike using the third spike.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-16 and 18-25 depend from claim 1 or 17 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Bekolay et al. (US Patent No. 10,026,395).
Kim (US Patent No. 10,129,456)
Natroshvili (US Patent Appl. Pub. No. 2019/0042942 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-
1982. The examiner can normally be reached on M to F, 10am to 6pm.

Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/KYOUNG LEE/
Primary Examiner, Art Unit 2895